                                Case 19-01804-LMI   Doc 27       Filed 09/29/20     Page 1 of 2




           ORDERED in the Southern District of Florida on September 29, 2020.




                                                                 Laurel M. Isicoff
                                                                 Chief United States Bankruptcy Judge
___________________________________________________________________________




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                 MIAMI DIVISION
                                                www.flsb.uscourts.gov

          In re:                                                                 Case No. 18-16314-LMI

          LA CAPITAL DE LA FRUTA I, INC.,
                                                                                 Chapter 7
                      Debtor.
          ____________________________________/
          DREW M. DILLWORTH AS CHAPTER 7
          TRUSTEE,

                   Plaintiff,                                                    Adv. Pro. No.19-01804-LMI
          -vs-

          EL GUAJIRO CORP.,

                Defendant.
          ____________________________________/


                           AGREED ORDER DISMISSING ADVERSARY PROCEEDING

                    THIS CAUSE came before the Court without a hearing following the filing of the parties’

           Joint Stipulation for Dismissal (the “Stipulation”) [ECF# 26]. The Court, having reviewed the


                                                             1
               Case 19-01804-LMI        Doc 27       Filed 09/29/20   Page 2 of 2




Stipulation and the record herein finds that this proceeding should be dismissed forthwith.

Accordingly, the Court

       ORDERS as follows:

       1.      This Adversary Proceeding is DISMISSED.

       2.      Each party shall bear its own attorney’s fees and costs.



                                               ###

Submitted by and copies furnished to:
James B. Miller, Esq.
Javier Baños Machado, Esq.




                                                 2
